Citation Nr: 1620875	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-08 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION


The Veteran served on active duty from June 1974 to June 1978 and from December 1981 to December 1997. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In April 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development.  The case was subsequently returned to the Board for appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals a copy of the January 2013 hearing transcript and VA treatment notes.  

The issues of whether new and material evidence has been received to reopen a claims of entitlement to service connection for sleep apnea, bilateral hip disorders, and a right knee disorder, and entitlement to an increased rating for degenerative joint disease of the lumbar spine, have been raised by the record in a September 2013 supplemental claim, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

A remand is necessary to ensure compliance with the directives of the April 2013 Board remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In the April 2013 remand, the Board noted that the Veteran contended that his colon cancer was related to mandatory inoculations and various medications that he was required to take on a weekly basis to protect against the various unknown chemical agents used against military personnel in Iraq.  He also contended that his colon cancer was potentially related to the types of food he ate during service in Saudi Arabia and Iraq.  In addition, he asserted that there was a possibility that he came into contact with a defoliant (herbicide) agent during his first enlistment period while he was stationed at Fort Hood, Texas, and in South Korea.

In the remand, the Board directed the AOJ to undertake development to determine whether the Veteran was exposed to herbicides during his service at Fort Hood, Texas, and/or in South Korea.  On review of the record, it does not appear that the AOJ undertook any development besides a November 2010 request for Vietnam service dates from the National Personnel Records Center (NPRC), which pre-dated the Board's remand.

In addition, the Board directed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of his colon cancer.  The examiner was requested to state whether it was at least as likely as not that the Veteran's current colon cancer is related to his military service.  Specifically, the examiner was directed to address the Veteran's contentions that his colon cancer may be related to mandatory inoculations and various medications that he was required to take on a weekly basis to protect against unknown chemical agents used against military personnel in Iraq.  The examiner was also asked to address whether the Veteran's colon cancer was related to the food that he ate during his service in Saudi Arabia and Iraq.  In addition, if herbicide exposure was conceded by the RO, the examiner was requested to state whether it was at least as likely as not that the Veteran's colon cancer was related to such exposure.  

The Veteran was afforded a VA examination in May 2013, and the examiner opined that his colon cancer was not due to, proximately caused by, or aggravated to any degree by his environmental exposures or food that he ate during deployment to Southwest Asia.  However, the examiner did not provide an opinion as to whether the Veteran's colon cancer may be related to inoculations or medications that he took during his service in Saudi Arabia and Iraq.  Thus, on remand, another VA medical opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development through the appropriate depository to determine whether the Veteran may have been exposed to herbicides during his service at Fort Hood, Texas, and/or in South Korea.  All efforts to obtain the information should be documented in the claims file.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for colon cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for identifying information related to a private treatment provider, Dr. A. R. (initials used to protect privacy), as identified in an October 2007 VA Form 21-4142.

The AOJ should also secure any outstanding, relevant VA medical records.

3.  After completing the foregoing development, the AOJ should refer the Veteran's file to the May 2013 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any colon cancer that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's current colon cancer is related to his military service.  In doing so, the examiner should address the Veteran's contention that the disorder may be related to his mandatory inoculations and various medications that he was required to take on a weekly basis to protect against the various unknown chemical agents used against military personnel in Iraq.  The examiner should also address the assertion that his colon cancer is related to the food that he ate during his service in Saudi Arabia and Iraq.

If herbicide exposure is conceded by the AOJ, the examiner should state whether it is at least as likely as not that the Veteran's colon cancer is related to such exposure.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



